Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
1.  Applicant’s arguments, filed December 21st, 2020, with respect to the rejections of the independent claims have been fully considered and are persuasive in light of the claim amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Wolczko et al (US 2005/0183065).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.  Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending Application No. 16/67399 (reference application) in view of in view of Kuesel (US Publication Number 2009/0282214). Application No. 16/67399 teaches sending status request communication via an inbox system but does not explicitly teach a plurality of IP blocks in a network on Chip configuration.
However, Kuesel teaches a plurality of interconnected integrated processor blocks arranged in a network on a chip (NOC) configuration (Kuesel, Fig.1 paragraph 20). Although the claims at issue are not identical, they are not patentably distinct from each other because at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Application No. 16/673999 by the teachings of Kuesel to use a plurality of interconnected integrated processor blocks arranged in a network on a chip (NOC) configuration. It would have been obvious to one skilled in the art to use IP blocks in a NOCs configuration NOC coprocessor optimize the acceleration of particular data processing tasks at the behest of the main processor (156). 
Kuesel (US Publication Number 2009/0282214) and Barsotti et al. (US Publication Number 2005/0235136). Application No. 16/673998 as currently modified teaches the slave hardware thread receiving a status request from the master hardware thread, but does not teach determining whether the status response is received within a predefined amount of time.	However, Barsotti teaches monitoring the receipt of the status response to determine whether the status response was received within a predefined amount of time from communicating the status request (Barsotti, paragraph 51, polling method adheres to coding standards such that a response will be supplied to the monitor supervisor within a predetermined period of time).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to further modify Application No. 16/673999 by the teachings of Barsotti to set a predefined time limit to receive the status response. The modification would have been obvious because one skilled in the art would be motivated to prevent stalls or errors by checking for a response within a set time period which would predictably result in improved efficiency.
Additionally, Claims 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Application No. 16/673999 in view of in view of Kuesel (US Publication Number 2009/0282214) and Batni et al. (US Publication Number 2006/0069780). Application No. 16/673999 as currently modified teaches determine the status associated with the slave hardware thread without interrupting processing of the slave hardware thread, but does not explicitly teach determining the status associated with the hardware resource independent of the operation of the hardware resource. 	However, Batni teaches determine the status associated with the slave hardware 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to further modify Application No. 16/673999 by the teachings of Batni to set a predefined time limit determine and automatically send the status response. The modification would have been obvious because one skilled in the art would be motivated to prevent stalls or errors by checking for a response within a set time period which would predictably result in improved efficiency.
Lastly, Claims 9-18 are provisionally rejected because these claims are the computer program product claim corresponding to the circuit arrangement claims 1-8 and are rejected for the same reasons, mutatis mutandis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
3.  Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending U.S. Patent No. 10545797 (reference application) in view of in view of Kuesel (US Publication Number 2009/0282214). (Please see above for further explanation).
Additionally, Claims 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10545797 in view of in view of Kuesel (US Publication Number 2009/0282214) and Barsotti et al. (US Publication Number 2005/0235136). (Please see above for further explanation).
Additionally, Claims 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10545797 in view of in view of Kuesel 
Lastly, Claims 9-18 are rejected because these claims are the computer program product claim corresponding to the circuit arrangement claims 1-8 and are rejected for the same reasons, mutatis mutandis.
4.  Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending U.S. Patent No. 9256574 (reference application) in view of in view of Batni et al. (US Publication Number 2006/0069780). (Please see above for further explanation).   	Additionally, Claims 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9256574 in view of in view of Barsotti et al. (US Publication Number 2005/0235136). U.S. Patent No. 9256574 as currently modified teaches the slave hardware thread receiving a status request from the master hardware thread, but does not teach determining whether the status response is received within a predefined amount of time.	However, Barsotti teaches monitoring the receipt of the status response to determine whether the status response was received within a predefined amount of time from communicating the status request. (Barsotti, paragraph 51, polling method adheres to coding standards such that a response will be supplied to the monitor supervisor within a predetermined period of time).
Additionally, Claims 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Application No. 16/673999 in view of in view of Kuesel (US Publication Number 2009/0282214) and Batni et al. (US Publication Number 2006/0069780). Application No. 16/673999 as currently modified teaches determine the status associated with the slave hardware thread without interrupting processing of the slave hardware thread, but does not explicitly teach determining the status associated with the hardware resource independent of the operation of the hardware resource. 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to further modify Application No. 16/673999 by the teachings of Batni to set a predefined time limit determine and automatically send the status response. The modification would have been obvious because one skilled in the art would be motivated to prevent stalls or errors by checking for a response within a set time period which would predictably result in improved efficiency.
Lastly, Claims 9-18 are rejected because these claims are the computer program product claim corresponding to the circuit arrangement claims 1-8 and are rejected for the same reasons, mutatis mutandis.
5.  Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of U.S. Patent No. 9256573 in view of Barsotti et al. (US Publication Number 2005/0235136). U.S. Patent No. 10534654 discloses requesting a status between a master software thread and slave hardware thread, but does not teach determining the status associated with the slave hardware thread without interrupting processing of a software thread by the slave hardware thread. 
However, Batni teaches determining the status associated with the slave hardware thread without interrupting processing of a software thread by the slave hardware thread (Batni, paragraph 29 and 32, the resource servers send the plurality of status messages upon predetermined event such as the expiration of a timer [determine the status associated with the hardware resource independent of the operation of the 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to further modify Application No. 16/673999 by the teachings of Batni to set a predefined time limit determine and automatically send the status response. The modification would have been obvious because one skilled in the art would be motivated to prevent stalls or errors by checking for a response within a set time period which would predictably result in improved efficiency.
Additionally, Claims 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10534654 in view of in view of Barsotti et al. (US Publication Number 2005/0235136). U.S. Patent No. 10534654 as currently modified teaches the slave hardware thread receiving a status request from the master hardware thread, but does not teach determining whether the status response is received within a predefined amount of time.	However, Barsotti teaches monitoring the receipt of the status response to determine whether the status response was received within a predefined amount of time from communicating the status request (Barsotti, paragraph 51, polling method adheres to coding standards such that a response will be supplied to the monitor supervisor within a predetermined period of time).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to further modify U.S. Patent No. 10534654 by the teachings of Barsotti to set a predefined time limit to receive the status response. The modification would have been obvious because one skilled in the art would be motivated to prevent stalls or errors by checking for a response within a set time period which would predictably result in improved efficiency.
Additionally, Claims 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10534654 in view of in 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to further modify U.S. Patent No. 10534654 by the teachings of Batni to set a predefined time limit determine and automatically send the status response. The modification would have been obvious because one skilled in the art would be motivated to prevent stalls or errors by checking for a response within a set time period which would predictably result in improved efficiency.
6.  Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10534654. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are anticipated by the reference claims of Patent U.S. Patent No. 10534654.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



7.  Claims 1, 4-5, 7-9, 12-13, and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barsotti et al. (US Publication Number 2005/0235136) in view of Kuesel (US Publication Number 2009/0282214), Batni (US Publication 2006/0069780), and Wolczko et al (US 2005/0183065, herein Wolczko).

In regards to claim 1, Barsotti discloses a circuit arrangement comprising: 
a plurality of interconnected integrated processors, a first integrated processor among the plurality of integrated processors (Barsotti, paragraph 48, Multi-threaded process using well-known distributed programming techniques over a plurality of computing systems or processors) comprising:
a slave hardware thread (Barsotti, Fig. 1, thread 106 and 110);
logic configured to receive a status request from a master hardware thread disposed in a different integrated processor block (Barsotti, paragraph 50, Fig. 2, the monitor supervisor is periodically started to verify proper operation of each thread presently registered for the monitoring service); and
logic configured to determine a status associated with the slave hardware thread and communicate a status response to the master hardware thread based at least in part on the status (Barsotti, paragraph 60, Fig. 6, 651, Element 652 then returns a summary status indicating that the associated thread is properly operable or presently inoperable), wherein the status logic is configured to determine the status associated with the slave hardware thread without interrupting processing of the slave hardware thread (Barsotti, paragraph 49, processing of the monitor supervisor is preferably continuous and .
Barsotti does not teach processor blocks coupled to the on-chip network and arranged in a network on a chip (NOC) configuration, an inbox coupled to the slave hardware thread or status logic coupled to the inbox Barsotti discloses communication between master and slave threads (Barsotti, Fig. 1) but does not teach a network on a chip (NOC) processing system using inboxes.  
However, Kuesel teaches processor blocks coupled to the on-chip network and arranged in a network on a chip (NOC) configuration (Kuesel, paragraph 30, Fig, 1, logic configured to send or receive inter-thread communications through the network of a NOC to or from inboxes or outboxes of other hardware threads of execution), an inbox coupled to the slave hardware thread  (Kuesel, paragraph 30, Fig, 1, each thread has an associate inbox and outbox) or status logic coupled to the inbox (Kuesel, paragraph 115, Fig, 9, setting a data-ready flag in a status register of the inbox message controller).  The combination teaches using a NOC system using inboxes to communicate between threads.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Barsotti by the teachings of Kuesel to use the NOC system and inboxes to communicate between threads. It would have been obvious to one skilled in the art to use of known technique to improve similar devices (methods, or products) in the same way.  The use of inboxes and NOCs are known in the art and would apply low latency, high bandwidth application messaging interconnects to the current system. Additionally, the concept of status monitoring between threads is known and applying said concept from a software threads to hardware threads would be obvious for one skilled in the art.
Barsotti as currently modified still does not teach wherein the status logic is configured to determine a status associated with the slave hardware thread and communicate a status response to the master hardware thread based at least in part on the status, wherein the status logic is configured to determine the status associated with the slave hardware thread without interrupting processing of a software thread by the slave hardware thread.  Barsotti as currently modified teaches the use of hardware threads to determine the status of the slave hardware thread (Barsotti, paragraph 50, Fig. 2, 202) but does not teach the use of software threads nor explicitly state status logic being used to send a response. 
However, Batni teaches determine a status associated with the slave hardware thread and communicate a status response to the master hardware thread based at least in part on the status, wherein the status logic is configured to determine the status associated with the slave hardware thread without interrupting processing of a software thread by the slave hardware thread. (Batni, paragraph 29 and 32, the control server 102 in one example employs a first software process or software thread to receive the plurality of instances of the status messages. The resource servers 106, 108, 110 and 112 in one example send the plurality of status messages [communicating a status response based on the status] upon predetermined events [without interrupting processing of a software thread]) The combination teaches using both hardware and software threads and sending a response message automatically through an inbox message to the master hardware thread.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to further modify Barsotti by the teachings of Batni to use determine status messages of software threads and sending a response automatically. The modification would have been obvious because all the claimed elements where known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results of greater flexibility of using both software and hardware threads.
wherein the first integrated processor block further comprises a status register configured to store status information for the slave hardware thread, wherein the status information includes a performance counter for the slave hardware thread, wherein the status logic is configured to determine the status associated with the slave hardware thread by analyzing the status register. 	The combination of Barsotti, Kuesel, and Batni teaches determining the status of the thread (Barsotti, paragraph 60, Fig. 6, 651, Element 652 then returns a summary status indicating that the associated thread is properly operable or presently inoperable) and status registers to determine whether stat is ready in the inbox (Kuesel, paragraph 115, Fig, 9, setting a data-ready flag in a status register of the inbox message controller), but does not explicitly teach using status registers configured to store status information including a performance counter for the slave hardware thread.  
However, Wolczko teaches wherein a first integrated processor block further comprises a status register configured to store status information for a hardware thread, wherein the status information includes a performance counter for the hardware thread (Fig 2, [0022], [0024-0031], banked performance counters per thread).  The combination teaches using status registers comprising performance counters of the slave thread to determine the status.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to combine Barsotti, Kuesel, and Batni with the teachings of Hall to use status registers including performance counters. It would have been obvious to one skilled in the art to combining prior art elements according to known methods to yield predictable results.  The use of status registers and performance counters are known in the art and would predictably improve efficiency by having a set location to determine the thread status.  As doing so would merely entail a combination of known prior art elements to achieve predictable results, it would have been obvious to one of ordinary skill in the art.



In regards to claim 4, Barsotti as currently amended teaches the circuit arrangement of claim 1, and further teaches wherein the status logic is configured to determine the status and communicate the status response concurrent with processing a software thread by the slave hardware thread (Barsotti, paragraph 60, Fig. 6, 651, Element 652 then returns a summary status indicating that the associated thread is properly operable or presently inoperable)(Barsotti, paragraph 49, processing of the monitor supervisor is preferably continuous and substantially concurrent with other functional processing within the thread).
As to claim 12, this claim is the program product claim corresponding to the circuit arrangement claim 4 and is rejected for the same reasons, mutatis mutandis.

In regards to claim 5, Barsotti as currently amended teaches the circuit arrangement of claim 1, and further teaches wherein a second integrated processor block among the plurality of integrated processor blocks (Kuesel, Fig. 2) comprises:
a hardware thread configured as the master hardware thread and configured to receive the status response for the slave hardware thread (Barsotti, paragraph 60, Fig. 6, 651, Element 652 then returns a summary status indicating that the associated thread is properly operable or presently inoperable), and store status information for the slave hardware thread to memory based at least in part on the received status response. (Barsotti, paragraph 44, Monitor supervisor 112 may maintain a list of all threads presently registered for monitoring).
As to claim 13, this claim is the program product claim corresponding to the circuit arrangement claim 5 and is rejected for the same reasons, mutatis mutandis.

 wherein the master hardware thread is further configured to communicate the status request (Barsotti, paragraph 51, Polling method provided in the registration request), and monitor the receipt of the status response to determine whether the status response was received within a predefined amount of time from communicating the status request. (Barsotti, paragraph 51, polling method adheres to coding standards such that a response will be supplied to the monitor supervisor within a predetermined period of time).
As to claim 15, this claim is the program product claim corresponding to the circuit arrangement claim 7 and is rejected for the same reasons, mutatis mutandis.

In regards to claim 8, Barsotti as currently amended teaches the circuit arrangement of claim 1, and further teaches further comprising: 
an inbox (Kuesel, Fig 1, inbox 460) coupled to the hardware resource (Kuesel, Fig 1, NOC 102) and configured to receive a status request from the master hardware thread (Barsotti, paragraph 50, Fig. 2, the monitor supervisor is periodically started to verify proper operation of each thread presently registered for the monitoring service );
status logic coupled to the inbox of the hardware resource and configured to determine a status associated with the hardware resource and communicate a status response to the master hardware thread based at least in part on the status for the hardware resource (Barsotti, paragraph 60, processing includes any processing appropriate to determine the present state of operability of the thread including, for example, verifying the state or values of private or public data structures [hardware resource] within the thread, or any other processing useful to determine the present state of the associated to read.)(Examiner notes that Reference Kuesel’s teaching, when applied to the invention of Reference Barsotti, results in the overall claimed limitation of status logic coupled to the inbox of the hardware resource and hardware resource connected to the on-chip network.  The logic and hardware found in Barsotti would use the inbox and NOC system to , wherein the status logic of the hardware resource is configured to determine the status associated with the hardware resource independent of the operation of the hardware resource (Batni, paragraph 29 and 32, the resource servers send the plurality of status messages upon predetermined events [determine the status associated with the hardware resource independent of the operation of the hardware resource])
As to claim 16, this claim is the program product claim corresponding to the circuit arrangement claim 8 and is rejected for the same reasons, mutatis mutandis.


8.  Claims 3 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barsotti, Kuesel, Batni, and Wolczko as applied to claim 1 and further in view of Kupferschmidt (US Publication 2010/0333099).

In regards to claim 3, Barsotti as currently amended teaches the circuit arrangement of claim 5. Barsotti as currently amended does not teach wherein the inbox is configured to receive a configuration message from the master hardware thread, and wherein the first integrated processor block is configured to process the configuration message to configure the status logic to automatically communicate a status response to the master hardware thread responsive to receiving a status request. Barsotti as currently amended teaches an inbox system between threads (Kuesel, paragraph 30, Fig, 1) and automatically communicating a status response to the master thread (Batni, paragraph 29 and 32. the resource servers send the plurality of status messages upon predetermined events [status logic to automatically communicate a status response]), but does not teach using a configuration message to set the automatic response.. 
However, Kupferschmidt teaches sending a of a configuration message to the inbox of another thread (Kupferschmidt, paragraph 113, the message with the configuration data 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Barsotti as currently amended by the teachings of Kupferschmidt to use a configuration message to set priority in a thread to automatically respond to a status request. It would have been obvious to one skilled in the art to set the priority of a status request message by using the inbox system.  The use of a configuration message would predictably allow improved flexibility by allowing changing settings as needed by the system.
As to claim 11, this claim is the program product claim corresponding to the circuit arrangement claim 3 and is rejected for the same reasons, mutatis mutandis.

9.  Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barsotti, Kuesel, Batni, and Wolczko as applied to claims 5 and 13, and further in view of McIntosh (US Publication 2009/0013210).

In regards to claim 6, Barsotti as currently amended teaches the circuit arrangement of claim 5, and further teaches wherein the master hardware thread comprises thread status logic, wherein the status information is stored to memory responsive to determining that the status response is of the particular type and wherein the status information is stored to memory responsive to determining that the status response is of the particular type. (Barsotti, paragraph 44, Monitor supervisor 112 may maintain a list of all threads presently registered for monitoring based on a queue or list [determining it is a of the particular type]. The list represents the threads having a status of active [storing status information]).
wherein the master hardware thread is configured to determine whether the status response is of a particular type by filtering the status response with a mask using the thread status logic prior to storing the status information for the slave hardware thread to memory. Barsotti as currently amended teaches teach the main thread determines whether the status response is of a particular type prior to storing the status information (Barsotti, paragraph 60, Fig. 6, 651, Element 652 then returns a summary status indicating that the associated thread is properly operable or presently inoperable.  The main thread then updates the list based on whether the thread is properly operable) but does not teach filtering using a mask. 
However, McIntosh teaches determining status a particular type by filtering the status response with a mask (McIntosh, paragraph 61, server status report may be temporarily or permanently excluded from an RSI indicator's aggregate status indication via mask and filter settings [mask certain status]). The combination teaches masking to filter different statuses. 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Barsotti as currently amended by the teachings of McIntosh to use a mask. It would have been obvious to one skilled in the art to use of known technique to improve similar devices (methods, or products) in the same way.  The use masks as a filtering method are known in the art and would help specifically separate desired values.
As to claim 14, this claim is the program product claim corresponding to the circuit arrangement claim 6 and is rejected for the same reasons, mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
West et al (US 2010/0095300) teaches a processor utilizing per-thread performance counters to provide status information.
Kapil (US 2007/0083701) teaches a processor utilizing a performance counter and status register to provide status information to a host computer. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/Primary Examiner, Art Unit 2182